Citation Nr: 0510375	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  01-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of Title 38, United States Code, Section 
1151.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945.  He died in June 1997.  The appellant is the widow of 
the veteran.  She claims that she is entitled to DIC under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death and maintains that VA failed to diagnose the 
veteran's lung and heart disease in a proper and timely 
manner, thereby causing his premature and unnecessary death 
from lung cancer.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  In August 2001, the Board remanded the 
appellant's claim of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 for additional development.  

In September 2002, the Board denied the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  Thereafter, the appellant appealed the Board's 
September 2002 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2003, the appellant's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's September 2002 decision that denied a 
claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151.  By an Order dated in July 2003, the 
Court granted the joint motion, vacated the Board's September 
2002 decision, and remanded the matter to the Board for 
readjudication.  

In February 2004, the Board remanded the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for additional development.  The Board requested that 
additional development include properly advising the 
appellant of the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).

In June 2004, the Board again remanded the appellant's claim 
of entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151 for additional development.  The case is again before 
the Board.  


FINDINGS OF FACT

1.  The veteran died of lung cancer in June 1997.

2.  The veteran's death was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance or fault on the part of VA in furnishing the 
veteran's medical treatment.  His death was not the result of 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria to establish entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 69 Fed. Reg. 46,433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant contends that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  The veteran died in June 1997 while in 
a hospice home.  His certificate of death lists the cause of 
death as lung cancer.  The appellant maintains that VA failed 
to properly and timely diagnose the veteran's lung and heart 
disease, which caused his premature and unnecessary death 
from lung cancer.  She asserts that VA was at fault for 
having failed to detect chronic obstructive pulmonary disease 
(COPD), lung cancer, and advanced coronary artery disease 
during the veteran's regular diabetic treatment at the VA 
Medical Center (VAMC) in Ann Arbor, from 1989 until December 
1996.  The appellant further contends that the advanced state 
of these disorders at the time of their discovery precluded 
effective treatment and thereby caused his death.  According 
to the appellant, at the veteran's last check-up at the Ann 
Arbor VAMC in December 1996, he was told that his lungs were 
clear.  However, the appellant notes that three months later 
in March 1997, Dr. Rakesh Patel, a private physician, 
detected the veteran's tumor using a stethoscope. 

In response to the appellant's contentions, a letter from P. 
Reeves, M.D., from the Ann Arbor VAMC addressed her concerns.  
Dr. Reeves noted that the veteran received good, appropriate 
care.  She noted that it was not standard medical practice to 
do routine chest x-rays, even in patients who smoke.  It was 
also not standard medical practice to do invasive tests to 
assess for heart disease in asymptomatic patients.  An 
electrocardiogram evaluation done on the veteran was non-
invasive and did not reveal any reason to test further.  

The RO also requested that W. Barrie, M.D., from the Ann 
Arbor VAMC review the veteran's treatment records and address 
the appellant's contentions.  In letters from the VAMC, dated 
in April 1998, May 1998 and May 1999, it was noted that it 
was not the standard of care for lung cancer screening to 
include routine chest x-rays or sputum cytology tests.  That 
approach was supported by the United States Preventative 
Services Guidelines and other national organizations.  The 
physician noted that the veteran never complained of chest 
pain or other cardiopulmonary complaints during his clinic 
visits at the Ann Arbor VAMC, and that it was not standard 
medical practice to do invasive tests to assess for heart 
disease in asymptomatic patients.  In regard to the 
appellant's statement that the veteran had smoked two 
packages of cigarettes until quitting in 1982, the physician 
noted that the risk of lung cancer remarkably decreased by 10 
years after smoking cessation, and approached normal/average 
risk by 15 years.  It was reported that lung cancer generally 
had no symptoms until it reached an advanced stage and then 
had poor treatment outcomes.  It was reported that there was 
a lack of evidence that screening reduced mortality.  The 
physician noted that the veteran was on appropriate first-
line drug therapy for his hypertension and diabetes with 
excellent blood pressure control.  

A private medical statement from V. Goburdhun, M.D., dated in 
August 2000, shows that at that time, Dr. Goburdhun stated 
that he had been requested by the veteran's daughter to write 
a letter regarding the veteran.  Dr. Goburdhun indicated that 
he had seen the veteran on May 1, 1997, after he had been 
worked up by a local internist and found to have what 
appeared to be a malignancy of his lung.  Since there was 
some consideration of lung surgery pre-operatively, he had a 
thallium stress test to evaluate his cardiac status.  The 
thallium stress test was abnormal and a cardiac 
catheterization was done.  He was found to have severe 
coronary artery disease, not suitable for angioplasty and, 
because of his lung problem, bypass surgery would have been 
extremely high risk.  Therefore, no further intervention was 
recommended.  Dr. Goburdhun noted that the veteran had been 
receiving medical care from the VA for many years and that 
the veteran's daughter had provided him the veteran's VA 
treatment records to review.  Dr. Goburdhun reported that he 
agreed with the VA consultant that many times people did not 
do routine stress tests or routine chest x-rays.  However, it 
was his opinion that the clinical examination that detected 
dullness in the lung space warranted a chest x-ray and should 
have been picked up by the physician who was seeing the 
veteran regularly at the VA.  Dr. Goburdhun revealed that he 
hoped that if the physician had picked up on that, a chest x-
ray would have been done to at least determine the etiology 
of the clinical finding.  Whether surgery would have been 
recommended or not would have depended on further work up as 
was done in his office, but he had no doubt that it could 
have been picked up earlier.  

In Dr. Goburdhun's statement, Dr. Goburdhun noted that with 
regard to the veteran's coronary status, it was known that 
the veteran was a heavy smoker, had diabetes and 
hypertension, and would, no doubt, have had a high risk for 
coronary artery disease.  He stated that although stress 
tests were not routinely provided on every patient, it was 
his opinion that a patient with multiple risk factors, 
particularly diabetics, who tended to have silent heart 
disease, needed evaluation of cardiac status at regular 
intervals.  According to Dr. Goburdhun, "most of the time, if 
we wait for symptoms, we are too late."  Dr. Goburdhun also 
noted that he understood that private practice medicine was 
somewhat different than institutional medicine and there was 
also a difference of practice among physicians since the 
practice of medicine was not entirely scientific and that it 
can vary from physician to physician.  

A private medical statement from M. Hariri, M.D., dated in 
October 2000, shows that at that time, Dr. Hariri indicated 
that he was writing a letter about the veteran at the request 
of his daughter.  Dr. Hariri stated that the veteran had been 
referred to him by R. Patel, M.D.  According to Dr. Hariri, 
the veteran had complained to Dr. Patel of chest pain and a 
chest x-ray was taken which showed a large, left lung mass 
with invasion of the chest wall.  A biopsy of the tumor was 
positive for cancer.  The veteran was a smoker until 
approximately twelve years before his death.  Dr. Hariri 
noted that his initial impression was that the veteran had 
advanced lung cancer.  The veteran had a pulmonary function 
test which showed chronic obstructive pulmonary disease.  Dr. 
Hariri reported that the veteran's chest pain was related to 
chest wall invasion and perhaps some pain was related to his 
coronary artery disease.  He stated that he did not know if 
the veteran ever had a chest x-ray at the VA hospital, but as 
initial work-up in hypertensive, diabetic, and COPD patients, 
a majority of physicians agreed that a chest x-ray was part 
of the examination.  

In September 2000, the RO received a private medical report 
from M. Fassihi, M.D., which showed that in January 1993, the 
veteran had a chest x-ray taken.  The x-ray was interpreted 
as showing no pneumothorax or hemothorax.  The heart and 
mediastinum were normal, and the lungs were clear.  The 
conclusion was that no cardiopulmonary abnormality was 
demonstrated.  

In September 2000, the RO received outpatient treatment 
records from the Ann Arbor VAMC, dated from October 1991 to 
December 1996.  The records show that in February 1995, it 
was noted that the veteran had insulin-dependent diabetes and 
hypertension.  The veteran denied any chest pain or shortness 
of breath.  Upon physical examination, his lungs were clear 
to auscultation, and his blood pressure was 130/70.  In 
December 1995, the veteran was treated for his diabetes.  At 
that time, it was noted that he had been a non-smoker for 10 
years.  The veteran noted that he felt well.  Upon physical 
examination, his lungs were clear to auscultation, and his 
blood pressure was 160/73.  According to the records, in 
January 1996, the veteran underwent a follow-up visit for his 
diabetes and at that time he reported that he felt well and 
he did not want to return until the spring.  The assessment 
was that his blood sugar was good.  On June 1, 1996, the 
veteran was treated after complaining of swelling behind his 
ear.  At that time, he denied having a fever or chills.  The 
diagnosis was folliculitis.  On June 11, 1996, it was noted 
that the veteran's infected cysts of the neck were 
significantly improved.  The veteran denied any chest pain or 
shortness of breath.  Upon physical examination, the 
veteran's lungs were clear to auscultation.  It was noted 
that the veteran's hypertension was controlled.  The records 
show that in December 1996, the veteran underwent a follow-up 
visit for his diabetes.  At that time, he denied any chest 
pain.  Upon physical examination, his lungs were clear to 
auscultation. 

In September 2000, the RO received a private oncology 
consultation report from R. Mohindra, M.D., dated in May 
1997.  The report reflects that in May 1997, Dr. Mohindra 
examined the veteran at the request of Dr. Patel for left 
lung carcinoma.  Dr. Mohindra noted that the veteran had 
complained of unproductive cough and pain in the left upper 
lateral rib cage, and that subsequent chest x-ray and chest 
computed tomography (CT) revealed a very large mass in the 
left upper lobe involving the left chest wall and causing rib 
destruction.  Dr. Mohindra indicated that one week prior to 
the consultation, the veteran had been diagnosed with severe 
coronary artery disease.  The veteran's past history also 
included unstable insulin dependent diabetes mellitus and 
COPD.  The veteran had quit smoking 15 years ago after having 
smoked two packs per day all of his life.  Following the 
physical examination, Dr. Mohindra diagnosed the veteran with 
lung carcinoma, sub-type not known, involving the left rib 
cage and left chest wall.  

In September 2000, the RO received private outpatient and 
inpatient treatment records from St. Mary Hospital, dated 
from March 1997 to May 1997.  The records show treatment for 
the veteran's lung cancer.  

In November 2000, the RO received a private medical statement 
from R. Patel, M.D., dated in November 2000.  In the 
statement, Dr. Patel indicated that he had treated the 
veteran from January 1993 until his death in May 1997.  
According to Dr. Patel, the veteran's diagnoses were the 
following:  (1) diabetes mellitus, on large dose of insulin, 
(2) hypertension, (3) coronary artery disease, and (4) lung 
cancer with chest wall metastasis.  

In a private medical statement from Dr. Mohindra, dated in 
November 2000, Dr. Mohindra indicated that he first treated 
the veteran in May 1997 for non-small cell carcinoma of the 
left lung, with left chest wall invasion.  Because of 
coronary artery disease, COPD, and unstable insulin dependent 
diabetes mellitus, the veteran was not considered to be a 
candidate for surgical resection.  According to Dr. Mohindra, 
the veteran was then treated with a combination of radiation 
and chemotherapy.  

In December 2000, the veteran's daughter submitted newspaper 
and medical articles in support of the appellant's 
contentions.  The articles primarily concerned smoking and 
heart disease and diabetes mellitus.  

In an August 2001 decision, the Board remanded this case.  At 
that time, the Board requested that the RO arrange for a VA 
physician to review the claims file and provide an expert 
medical opinion addressing each of the following matters.  
Each response was to include a discussion of relevant 
clinical findings, a full reasoned medical rationale, and a 
direct response to points raised by Doctors Goburdhun, 
Hariri, Patel, and Mohindra.  The relevant questions were the 
following:  (1) Was it at least as likely as not that VA 
failed to diagnose and/or treat a pre-existing disease? (2) 
Was it at least as likely as not that a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
disorder(s) and provided treatment? and (3) Was it at least 
as likely as not that the veteran's death would have been 
avoided had proper diagnosis and treatment been provided?

In response to the Board's remand decision, the RO requested 
a VA medical opinion.  In February 2002, such an opinion was 
received from J. Curtis, M.D., FACP, FCCP, Chief, Pulmonary 
and Critical Care Medicine Section.  Dr. Curtis stated that 
he had reviewed the veteran's medical records.  Dr. Curtis 
indicated that screening chest radiographs were not currently 
recommended by any national specialty board or federal agency 
for diagnosis of lung cancer in asymptomatic ex-smokers, 
regardless of patient age.  Three previous NCI-funded trials 
had failed to show any survival advantage for such screening.  
Therefore, according to Dr. Curtis, it was not likely that VA 
had failed to diagnose and/or treat the lung cancer in a 
timely fashion.  Dr. Curtis reported that because 
bronchogenic carcinomas could be very rapidly growing tumors, 
it was not unreasonable to assume that the lung fields could 
be clear to auscultation at the patient's clinic visit in 
December 1996 and yet have a tumor mass detectable by 
examination in March 1997.  According to Dr. Curtis, a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession could not reasonably be 
expected to detect an asymptomatic lesion based on 
auscultation alone.  

In Dr. Curtis's February 2002 opinion, he stated that he did 
not find in the letters from Doctors Goburdhun, Hariri, 
Patel, and Mohindra clear evidence that they considered the 
patient a reasonable candidate for surgery up to the point of 
his coronary angiogram.  Dr. Curtis revealed that it also 
appeared from the notes that the patient may have had a 
prohibitive degree of impairment in lung function, which also 
could not have been reversed acutely by earlier testing.  
Thus, it was Dr. Curtis's opinion that he could not find 
evidence that the veteran's death could have been avoided by 
a chest radiograph in December 1996 or before then, or that 
his care at the VA was suboptimal.  

II.  Analysis

In the instant case, the appellant filed her claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death in July 2000.  Thus, the 
version of 38 U.S.C.A. § 1151 enacted by § 422(a) of Pub. L. 
No. 104-204, which became effective October 1, 1997, is 
consequently the applicable statute in this case, and the 
version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997, is not for application.  See VAOPGCPREC 40-97.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter 
and dependency and indemnity 
compensation under chapter 13 of 
this title shall be awarded for a 
qualifying additional disability or 
a qualifying death of a veteran in 
the same manner as if such 
additional disability or death were 
service-connected.  For purposes of 
this section, a disability or death 
is a qualifying additional 
disability or qualifying death if 
the disability or death was not the 
result of the veteran's willful 
misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was-- 
(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or 
(B) an event not reasonably 
foreseeable. . .

In the instant case, the evidence of record shows that the 
veteran died in June 1997 from lung cancer.  The appellant 
maintains that VA was at fault for having failed to detect 
COPD, lung cancer, and advanced coronary artery disease 
during the veteran's regular diabetic treatment at the VA 
Medical Center (VAMC) in Ann Arbor, from 1989 until December 
1996, and that VA failure to properly and timely diagnose the 
veteran's lung and heart diseases caused his premature and 
unnecessary death by lung cancer.  In this regard, the Board 
notes that there is no indication that the appellant is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492 (1992).

In the August 2000 statement from Dr. Goburdhun, Dr. 
Goburdhun indicated that although he agreed with the VA 
consultant that many times people did not do routine stress 
tests or routine chest x-rays, it was his opinion that the 
clinical examination that detected dullness in the lung space 
warranted a chest x-ray and should have been picked up by the 
physician that was seeing the veteran regularly at the VA.  
However, the Board notes that a review of the veteran's 
outpatient treatment records from the Ann Arbor VAMC, from 
October 1991 to December 1996, show that during his follow-up 
examinations for diabetes, he repeatedly denied any chest 
pain or shortness of breath, and his lungs were consistently 
clear to auscultation.  Thus, Dr. Goburdhun's statement 
indicating that the veteran's VA medical treatment records 
showed that a dullness was detected in the veteran's lung 
space is not supported by the record.  

In Dr. Goburdhun's August 2000 statement, Dr. Goburdhun 
further indicated that although stress tests were not 
routinely provided for every patient, it was his opinion that 
a patient with multiple risk factors, particularly diabetics 
who tended to have silent heart disease, needed evaluation of 
cardiac status at regular intervals.  However, the Board 
observes that Dr. Goburdhun also stated that he understood 
that there was a difference of practice among physicians 
since the practice of medicine was not entirely scientific 
and could vary from physician to physician.  

The Board recognizes that, in the private medical statement 
from Dr. Hariri, dated in October 2000, Dr. Hariri reported 
that he did not know if the veteran ever had a chest x-ray at 
the VA hospital, but as initial work-up in hypertensive, 
diabetic, and COPD patients, a majority of physicians agreed 
that a chest x-ray was part of the examination.  However, the 
Board notes that in the February 2002 VA medical opinion, Dr. 
Curtis reported that screening chest radiographs were not 
currently recommended by any national specialty board or 
federal agency for diagnosis of lung cancer in asymptomatic 
ex-smokers, regardless of patient age.  According to Dr. 
Curtis, three previous NCI-funded trials had failed to show 
any survival advantage for such screening.  Thus, it was Dr. 
Curtis's opinion that it was not likely that VA failed to 
diagnose and/or treat the lung cancer in a timely fashion.  

In the February 2002 VA medical opinion, Dr. Curtis also 
reported that because bronchogenic carcinomas could be very 
rapidly growing tumors, it was not unreasonable to assume 
that the lung fields could be clear to auscultation at the 
patient's clinic visit in December 1996 and yet have a tumor 
mass detectable by examination in March 1997.  Therefore, it 
was Dr. Curtis's opinion that a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession could not reasonably be expected to detect an 
asymptomatic lesion based on auscultation alone.  Dr. Curtis 
further opined that he could not find evidence that the 
veteran's death could have been avoided by a chest radiograph 
in December 1996 or before then, or that his care at the VA 
was suboptimal.  

In light of the above, the Board observes that there is no 
evidence of record which specifically shows that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment to the veteran, specifically 
medical treatment for his diabetes mellitus and hypertension, 
had contributed to his demise.  Nor is there any evidence 
suggesting that the cause of the veteran's death was due to 
an event not reasonably foreseeable.  While several 
physicians indicate that the tumor could likely have been 
identified earlier, none specifically indicates that a 
failure to identify it earlier caused or materially 
contributed to or hastened the veteran's death.  While the 
question of whether an x-ray evaluation should have been done 
earlier by VA may be debated, and while some debate as to 
whether cancer should have been detected earlier might be 
undertaken, only Dr. Curtis addressed the question of whether 
the veteran suffered death which could have been avoided if 
earlier diagnosis and treatment had been rendered.  He 
concluded that there was no evidence that death could have 
been avoided.  This opinion is not contradicted by the other 
evidence of record.  Dr. Goburdhun suggests by his opinion 
that the veteran would not have died when he did if action 
had been taken when a clinical examination revealed dullness 
in the lung space; however, as noted above, this conclusion 
is based on an inaccurate factual premise.  Records prepared 
by VA do not reflect such a finding.  Even in December 1996, 
the veteran reported having no chest pain and his lungs were 
clear to auscultation.  Consequently, the evidence does not 
support the contention that there was any level of fault on 
the part of VA, or for that matter any evidence showing 
causation.  Thus, the Board concludes that the preponderance 
of the evidence is against the appellant's claim.  
Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is therefore denied. 

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the appellant of the evidence/information 
required to substantiate her claim by way of a letters dated 
in February and July 2004.  Although the appellant was 
generally informed of the evidence/information required to 
substantiate a claim for entitlement to DIC and death pension 
benefits in the February 2004 letter, the RO specifically 
notified her in July 2004 of the evidence/information 
required to substantiate her claim for DIC under the 
provisions of 38 U.S.C.A. § 1151.  The appellant was informed 
that the RO would obtain all records held by Federal agencies 
to include the veteran's SMRs, military records, and 
treatment reports from the VAMC.  She was advised that she 
should obtain and provide copies of private treatment 
records, unless she desired the RO's assistance in that 
endeavor.  She was also told that it was her responsibility 
to ensure that all pertinent evidence was submitted.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The RO assisted the appellant in the development of evidence.  
Treatment records and opinion letters were obtained from both 
private and VA physicians and associated with the claims 
file.  Additionally, medical opinion evidence was sought.  
The appellant has not alleged that there is any outstanding 
evidence that would support her contentions.  The Board is 
unaware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of Title 38, United States Code, Section 
1151 is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


